GREENBERG, J.,
On October 16, 1969, plaintiff filed an appeal to the Court of Common Pleas from the ruling of Judge Joseph Glancey of the Municipal Court, entered on September 19, 1969, in the matter of certain complaints filed against defendants herein. Defendant, Home Agency, Inc., thereupon filed a motion to dismiss or strike said appeal on the ground, inter alia, that plaintiff failed to comply with the time limitation for taking such an appeal.
In ruling upon said defendant’s motion, we accept and adopt the opinion of Judge Glancey, dated September 19, 1969, as part of the opinion of this court. In that opinion, Judge Glancey held that the ordinance under which the proceedings before him were instituted was, in fact, a criminal ordinance. This being so, the Rules of Criminal Procedure for the Municipal Court of Philadelphia govern this matter in the Municipal Court as well as an appeal taken therefrom: Rule 6000(a).
Judge Glancey’s opinion of September 19, 1969, sustained defendants’ motion for demurrer, which *690had been filed prior to trial, held under advisement and then ruled upon in the opinion. Municipal Court Rule 6005(c) provides:
“The Commonwealth’s appeal shall be taken not later than 15 days from the date of the decision on the pretrial application.” (Italics supplied.)
The City of Philadelphia, therefore, had 15 days from Judge Glancey’s opinion of September 19, 1969, within which to file its appeal. Since the city took its appeal on October 16, 1969, it failed to comply with the above requirement, and, accordingly, we granted the motion of defendant, Home Agency, Inc., to dismiss the appeal of the City of Philadelphia.